                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BRIAN PALU CH, et al.                              CIVIL ACTION

                      v.                            NO. 18-4765

 WAKEFERN FOOD CORP., et al.

                                      MEMORANDUM

KEARNEY,J.                                                                      February 27, 2019

       Injured parties presumably wish to proceed to recovery through verdict or settlement in the

most efficient manner possible. When a defendant removes the injured party's case against three

allegedly responsible parties to this Court based on diversity of citizenship, the injured party must

proceed towards resolution under our federal rules. But ifthe injured party discovers other parties,

including those sharing his citizenship for diversity purposes, may be responsible for the alleged

injuries, the injured party can either move to remand or move to dismiss the case and file against

everyone in state court. We should not burden two courts with the same issues arising from the

same incident when one court can resolve the entire dispute. The injured Plaintiffs today move to

voluntarily dismiss this case and instead proceed in a pending case against all potentially

responsible parties in state court. Two of three Defendants do not oppose dismissal. But the

Defendant who removed this case wants to stay here or attach conditions on dismissal. A third-

party Defendant also opposes dismissal due to duplicative costs. We disagree with the objecting

Defendants. In the accompanying Order, we grant the injured parties' motion to voluntarily

dismiss without conditions.
   I.   Background

        Brian Paluch, a truck driver, suffered injuries when the rear door of a truck trailer closed

on his left hand. 1 Mr. Paluch and his wife, Marguerite Paluch, sued Wakefem Food Corp. (the

parent company of Shop Rite Supermarkets, Inc.), Americold Logistics, LLC, and Shop Rite for

negligence in state court on May 8, 2018. 2 The parties, by stipulation, later dismissed Americold

and Shop Rite without prejudice. 3 Mr. Paluch and his wife filed an amended complaint in which

they alleged: products and premises liability claims against Wakefem; a products liability claim

against the manufacturer of the trailer, Wabash National Corporation (Wabash); and a products

liability claim against the manufacturer of the door, Whiting Door Manufacturing Corporation

(Whiting). 4 Marguerite Paluch also seeks damages for loss of consortium. 5

        Wabash timely removed the matter to this Court due to diversity among the parties. 6 On

November 19, 2018, Wakefem filed a third-party complaint against JED Trucking &

Warehousing, Inc. (JED), and Northeast Fleet Services, Inc. (Northeast). Wakefem alleged JED

employed Mr. Paluch at the time 7 and had a "contractual obligation to hold harmless and

indemnify Wakefem as a third party beneficiary to [JED's] hauling agreement ... with VersaCold

Logistics, LLC d/b/a AmeriColdLogistics, LLC."8           As to Northeast, Wakefem alleged the

company contracted with Wakefem to provide "maintenance services to the Wakefem trailer fleet

hauling Shop Rite marked refrigeration units," 9 and as part of the agreement, Northeast agreed to

indemnify Wakefem. 10

        Various parties asserted cross-claims. The parties' attempts to apportion--or altogether

assign-responsibility to one another is understandable given the complex relationship of the

parties. But the Defendants and Third-Party Defendants are not the only parties seeking to benefit

from the fact so many different entities interfaced with the truck. Plaintiffs, armed with additional




                                                 2
information learned in discovery, claim additional entities are liable. Mr. and Mrs. Paluch now

want to sue: Northeast, PV Transport, Inc. (PV Transport), and VersaCold Logistics, LLC d/b/a

AmeriCold Logistics, LLC (Americold). 11 The Paluchs claim Northeast Fleet Services very

recently produced records of maintenance performed on the trailer door before the incident, 12

Wakefem recently produced records indicating PV Transport "was the last entity to perform

preventative maintenance on the trailer" before the incident, 13 and "deposition testimony revealed

that AmeriCold employees were responsible for closing the trailer doors before being handed off

to truck drivers." 14 The Paluchs allege Northeast and PV Transport are Pennsylvania citizens. It

is undisputed adding them to this action destroys complete diversity depriving us of subject matter

jurisdiction. 15

        On February 8, 2019, the Paluchs filed a second action in state court against Americold,

Northeast, Wakefem, Wabash, and Whiting. 16 The Paluchs intend to amend the state court

complaint to add PV Transport as a defendant since they only learned of PV Transport's

involvement on February 11, 2019. 17

 II.    Analysis

        Adding Northeast and PV Transport deprives us of subject matter jurisdiction. Mr. and

Mrs. Paluch sued all parties in state court earlier this month upon learning the roles of additional

defendants. They now seek to voluntarily dismiss this suit without prejudice under Federal Rule

of Civil Procedure 4l(a)(2) so they may proceed in the state court action they filed on February 8,

2019. 18 Wabash, who initially removed the case to this Court and thus caused everyone to incur

fees here, now opposes dismissal without the Paluchs paying its fees and costs for litigation steps

in this Court. The other Defendants, Wakefem and Whiting Door, do not oppose the Paluchs'

voluntary dismissal. We grant the Paluchs' dismissal in the accompanying Order.



                                                 3
        Federal Rule of Civil Procedure 41 (a) allows a plaintiff to voluntarily dismiss an action

either by court order or, in limited circumstances, without court order. Absent a court order, Rule

41(a)(l) requires a plaintiff file "(i) a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment; or (ii) a stipulation of dismissal signed by all parties

who have appeared." 19 Failure to satisfy the criteria of Rule 41(a)(l), requires a plaintiff proceed

under Rule 4l(a)(2), which provides "an action may be dismissed at the plaintiffs request only by

court order, on terms that the court considers proper."20 Unless the court states otherwise, a

dismissal by court order is without prejudice. 21

        Mr. and Mrs. Paluch may not independently dismiss this matter under Rule 41(a)(l)

because multiple parties filed answers and they have not produced a stipulation of dismissal.

Rather, the Paluchs seek voluntary dismissal without prejudice under Rule 41(a)(2), requiring our

approval.

    A. We grant the Paluchs' voluntary dismissal under Rule 41(a)(2).

       "The decision whether to grant a motion for voluntary dismissal under Rule 41 is within

the district court's sound discretion." 22 Dismissal should be allowed unless it will cause substantial

prejudice to the defendant. 23 To determine if substantial prejudice exists, we consider: "(1)

whether the expense of a second litigation would be excessive and duplicative; (2) the effort and

expense defendants have expended in preparing for the current trial; (3) the extent to which the

case has progressed; (4) plaintiffs['] diligence in seeking dismissal; and (5) whether the dismissal

is designed to evade federal jurisdiction and frustrate the removal statute's purpose."24

       These factors weigh in favor of granting the Paluchs' motion to dismiss. This case is still

in its preliminary stages and discovery has been minimal. 25 Though some depositions may have

been conducted, according to the Paluchs, they have not deposed a representative of the



                                                    4
Defendants. 26 Efforts and expenses Defendants expended in preparing for trial will not be wasted

because the work done will be useful in the pending state court action. 27 Documents exchanged

remain relevant. All parties have been active in bringing claims and crossclaims against each

other. Our review of the Paluchs' now pending state court complaint confirms their claims against

the Defendants are nearly identical to the claims in this Court. 28 The Defendants can rely heavily,

if not completely, on the work already done in this Court. The additional time and effort which

may be required with the inclusion of AmeriCold, Northeast, and PV Transport as Defendants is

no different from when a plaintiff adds defendants in this or any other lawsuit.

        The Paluchs appear to have been diligent in seeking dismissal as well. We could not expect

them to include the additional defendants in their original complaint since the Paluchs only

recently learned of their involvement. No opposing party alleged the Paluchs failed to conduct a

reasonable pre-suit investigation where they would have discovered this information. Wakefem

produced documents regarding PV Transport' s involvement on February 11, 2019, and the Paluchs

moved to voluntarily dismiss on the same day. 29 The Paluchs' request for dismissal does not

appear to be designed to evade federal jurisdiction or frustrate the removal statute. Assuming they

have a plausible claim against either Northeast or PV Transport, because they are both citizens of

Pennsylvania, we lack subject matter jurisdiction.

       No factor of our analysis suggests a Defendant will suffer substantial prejudice from the

Paluchs dismissing this matter. We grant Mr. and Mrs. Paluchs' motion to voluntarily dismiss

without prejudice.

   B. We deny attorney's fees and costs under Rule 41(a)(2).

       Wabash asks we condition the voluntary dismissal on a payment of fees or costs, or some

order affecting evidence in state court. We expect the parties will use the discovery in this Court



                                                5
to resolve this case in state court. They continued their investigation and litigation when removed

here and can now continue their efforts in the Paluchs' presently pending state court case.

Admissions will be available for use. Documents are available. We expect Defendants will urge

the state court to move as promptly as the court's schedule allows given the amount of work done

to date.

           Our Court of Appeals recently examined our ability to attach conditions to Rule 41(a)(2)

dismissal orders. 30 District courts in this circuit have long relied on the language of Rule

41(a)(2)-"on terms that the court considers proper"-to consider the particular facts of the case

and determine whether attaching conditions to voluntary dismissals, which may include

reimbursement of costs and attorney's fees to defendants, is proper. 31 "The purpose of the terms

and conditions clause of Rule 41(a)(2) is to protect a defendant from any prejudice or

inconvenience that may result from a plaintiffs voluntary dismissal. " 32 Courts attach costs and

fees to voluntary dismissals without prejudice more often than with prejudice because "in the

ordinary case, dismissal with prejudice protects a defendant from otherwise repetitive litigation,

whereas dismissal without prejudice leaves a defendant at risk ofre-litigating dismissed issues."33

"The time and effort invested by the parties, and the stage to which the case had progressed, are

among the most important factors to be considered in deciding whether to allow a dismissal

without prejudice, and, if so, on what conditions. " 34 By contrast, "[c]ourt costs, such as the filing

fee, are modest and are a byproduct of the removal, an elective procedure for Defendants."35

       In Young v. Johnson & Johnson Corp., 36 approximately four months after removal to this

Court, the husband and wife plaintiffs sought to voluntarily dismiss their case so they could join a

consolidated litigation pending in a state court. 37 By the time the plaintiffs moved to dismiss, the

defendants had served their answers and "engaged in some discovery." 38 The court granted the



                                                  6
plaintiffs' motion, finding the case remained in its preliminary stages, discovery had not been

extensive, and the work done so far and evidence obtained could be used in the other proceeding. 39

For those same reasons, the court declined to entertain the defendants' request for cost

reimbursement. 40

          While the parties properly engaged in robust discovery in this Court consistent with

Fed.R.Civ.P. 1, this matter is still in its preliminary stages and adding new defendants may delay

our trial date in any event. Because of the number of parties involved and the complexity of their

legal relationships, the time and effort invested has been minimal relative to the procedural posture

of this case. Like Young, the Paluchs seek voluntary dismissal approximately four months after

being removed to this Court and having conducted some discovery. The work completed and

evidence gathered will be useful in the pending state court proceeding. The Defendants will not

suffer prejudice, if any, from this matter continuing in similar form in state court. Payment of

costs and fees are not warranted.

III.      Conclusion

          In the accompanying Order, we grant the Paluchs' motion for voluntary dismissal without

prejudice under Rule 41(a)(2) and decline to award costs and fees to Defendants.




1
    ECF Doc. No. 1-5.
2
    ECF Doc. No. 52 at if 1; see ECF Doc. 1-4.

3
    ECF Doc. No. 52 at if 2.
4
    ECF Doc. No. 1-5.

s Id.



                                                 7
 6
     ECF Doc. No. 1.

7
 A question of fact exists as to whether Brian Paluch is an employee of JED or of a subcontractor
hired by JED. See ECF Doc. No. 51.
8
     ECF Doc. No. 14 at ii 10.

9
     Id. atil 15.
10
      Id. at ii 17.
11
   See ECF Doc. No. 52. The Paluchs do not allege whether VersaCold Logistics, LLC d/b/a
AmeriCold Logistics, LLC, is the same legal entity as Americold Logistics, LLC, which they
included as a defendant in their original complaint and later stipulated to dismiss without prejudice.
12
      ECF Doc. No. 52 at ii 8.
13
     Id at ii 10.
14
   Id at ii 13. Wakefem filed third-party claims against Northeast on November 19, 2018, which
is why Northeast has participated in discovery. See ECF Doc. No. 14. We do not agree the Paluchs
could have then sued Northeast in this Court. The Paluchs need to satisfy their Rule 11 obligations
before suing Northeast.
15
   ECF Doc. No. 52. Diversity jurisdiction under 28 U.S.C. § 1332(a)(l) requires "[c]omplete
diversity," meaning "that, in cases with multiple plaintiffs or multiple defendants, no plaintiff be
a citizen of the same state as any defendant." Zambelli Fireworks Mfg. Co. v. Wood, 592 FJd
412, 419 (3d Cir. 2010).
16
     ECF Doc. No. 52 at ii 14.
17
     Id at ii 15.

1s   Id.

19
  Fed. R. Civ. P. 41(a)(l)(A)(i)-(ii); see Carroll v. E One Inc, 893 F.3d 139, 145-46 (3d Cir.
2018).
2
    °Fed. R. Civ. P. 41(a)(2).
21   Id.

22
  Jn re Diet Drugs (Phentermine/Fenfluramine/Dexfenfluramine) Prod. Litig., 85 F. App'x 845,
847 (3d Cir. 2004).

23
  See Cottingham v. Tutor Perini Bldg. Corp., No. 14-2793, 2016 WL 54916, at *2 (E.D. Pa.
Jan. 5, 2016); Young v. Johnson & Johnson Corp., No. 05-2393, 2005 WL 2886218, at *2 (E.D.
                                                 8
Pa. Nov. 2, 2005); Peltz ex rel. Estate of Peltz v. Sears, Roebuck & Co., 367 F. Supp. 2d 711,
715 (E.D. Pa. 2005).
24
     Cottingham, 2016 WL 54916, at *2.
25
   See Hayden v. Westfield Ins. Co., 586 F. App'x 835, 842-43 (3d Cir. 2014) (affirming denial of
motion for voluntary dismissal because motion came seventeen months after litigation started and
six months after the close of discovery); Cottingham, 2016 WL 54916 (denying motion for
voluntary dismissal where case pending for nearly two years, eight depositions conducted,
multiple rounds of written discovery answered and served, and over 23,000 pages of documents
produced).
26
     ECF Doc. No. 52 at 13.
27
   See Young, 2005 WL 2886218, at *3-4 (granting motion to dismiss case where case in
preliminary stages of discovery and the work completed and evidence obtained could be used in
other proceeding).
28
     Compare ECF Doc. No. 52-3; with ECF Doc. No. 1-5.
29
     See ECF Doc. No. 52 at if 10.
30
   See Carroll, 893 F.3d 139, 149 (3d Cir. 2018) ("[A]lthough attorneys' fees and costs should not
typically be awarded in a Rule 4l(a)(2) dismissal with prejudice, exceptional circumstances may
sometimes warrant granting such an award. The facts of the instant case exemplify such
exceptional circumstances: a litigant's failure to perform a meaningful pre-suit investigation,
coupled with a litigant's repeated practice of bringing claims and dismissing them with prejudice
after inflicting substantial costs on the opposing party and the judicial system.").
31
   See Bringa v. Roque, No. 13-3296, 2015 WL 857884, at *7 (D.N.J. Feb. 27, 2015) ("[A] court
has the discretion to condition a voluntary dismissal upon a plaintiffs payment of costs, including
attorney's fees. But costs may be denied, for example, where motions filed in federal court may
later be filed in state court. In my discretion, I find that an award of costs, including attorney's
fees, is not appropriate. Court costs, such as the filing fee, are modest and are a byproduct of the
removal, an elective procedure for Defendants. This action will not disappear, but will proceed in
parallel fashion in state court." (internal citations omitted)); Se. Pennsylvania Transp. Auth. v. Am.
Universal Ins. Co., No. 87-0919, 1988 WL 21971, at *2 (E.D. Pa. Mar. 2, 1988) ("There is no
question that Rule 41(a)(2) authorizes a court to award costs and attorney's fees as a condition of
voluntary dismissal without prejudice."); Citizens Sav. Ass 'n v. Franciscus, 120 F.R.D. 22, 24
(M.D. Pa. 1988) ("The imposition of costs is not always a prerequisite for a voluntary dismissal
without prejudice, although it is often necessary for the protection of the defendant, and the
decision whether or not to impose costs and attorney's fees upon the plaintiff is within the
discretion of the court.").
32
  Young, No. 05-2393, 2005 WL 2886218, at *7 (E.D. Pa. Nov. 2, 2005) (citation, internal
quotation marks, and alteration omitted).

                                                  9
33
   Carroll, 893 F .3d at 146. In Carroll, our Court of Appeals clarified we may attach attorney's
fees and costs to voluntary dismissals with prejudice only when exceptional circumstances exist.
Id. at 149. Our Court of Appeals found exceptional circumstances existed because of plaintiffs'
counsel's failure to perform a meaningful pre-suit investigation and the litigant's practice of
bringing similar meritless claims elsewhere then dismissing them with prejudice after inflicting
substantial costs on the opposing party and tribunal. Id. We are not facing these exceptional
circumstances today.
34
  Mullen v. Heinke! Filtering Sys., Inc., 770 F.3d 724, 729 (8th Cir. 2014) (citation and internal
quotation marks omitted).
35
     Bringa, No. 13-3296, 2015 WL 857884, at *7.

36   No. 05-2393, 2005 WL 2886218 (E.D. Pa. Nov. 2, 2005).

37
     Id. at *1-2.
38
     Id. at *2.
39
     Id. at *3-6.
40
     Id. at *7.




                                                10
